                                   J
Case: 4:17-cv-01910-JAR Doc. #: 56 Filed: 02/11/19 Page: 1 of 1 PageID #: 289




                                IN THE UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF MISSOURI
                                          EASTERN DIVISION

MERI-LYNN JORDAN and SCOTT                      )
JORDAN,                                         )
                                                 )
                Plaintiffs,                     )
                                                 )       Cause No:       4:17-CV-01910-JAR
vs.                                              )
                                                 )
WAL-MART STORES EAST, L.P.,                      )
                                                 )
                Defendant.                       )

                                       STIPULATION FOR DISMISSAL

         It is hereby stipulated by and between Plaintiff Meri-Lynn Jordan and Plaintiff Scott Jordan

("Plaintiffs") and Defendant Wal-Mart Stores East, LP. ("Defendant") that Plaintiffs claims as to Defendant

are dismissed with prejudice, with each party to pay their own costs.




                                                         E ~ \NV~                            z.
Alvin A. Wolff, Jr. #27800MO                             John P. Rahoy #41896MO
Alexander Wolff #64247MO                                 Edward W. Zeidler II #56638MO
WOLFF & WOLFF TRIAL LAWYERS                              John A. Mazzei #51398MO
Attorneys for Plaintiffs                                 BROWN &JAMES, P.C.
1034 S. Brentwood Blvd., Suite 1900                      Attorneys for Defendant
St. Louis, Missouri 63117                                800 Market Street, Suite 1100
(314) 241-2500                                           St. Louis, Missouri 63101
(314) 735-4358 (Fax)                                     (314) 421-3400
alvinwolff@gmall.com                                     {314} 421-3128 {Fax)
alex@wolfftrlallawyers.com                                jrahoy@bjpc.com
                                                         ezeidler@bipc.com
                                                          jmazzel@bjpc.com




 20555943.1
